DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Joseph N. Ziebert (Reg. No. 35,421) on February 1, 2022.
The application has been amended as follows:
Title	BUILDING MANAGEMENT SYSTEM WITH CLOUD-BASED TIMESERIES SERVICE

Listing of Claims:
1.	(Currently Amended) A building management system comprising:
building equipment operable to affect a physical state or condition of a building;

a cloud-based cloud configured to use timeseries data provided by the system manager as feedback to control the building equipment, the cloud-based cloud platform comprising a cloud-based data platform comprising a timeseries service configured to receive the timeseries sample from the system manager, extract the alarm data and the timestamp from the timeseries sample, and store the alarm data and the timestamp as a sample of an alarm timeseries;
wherein the system manager is configured to send a request for an alarm timeseries identifier to the timeseries service, and to receive [[an]] the alarm timeseries identifier from the timeseries service.
2.	(Previously presented) The building management system of Claim 1, wherein the timeseries service is configured to create the alarm timeseries in response to the request and send the alarm timeseries identifier to the system manager.
3.	(Original) The building management system of Claim 2, wherein the system manager is configured to generate a reported network tree listing the building equipment and store the alarm timeseries identifier as an attribute of the reported network tree.
4.	(Original) The building management system of Claim 2, wherein the system manager is configured to send the alarm timeseries identifier to the cloud-based data platform as an attribute of the timeseries sample comprising the alarm data.

6.	(Original) The building management system of Claim 1, wherein the system manager is configured to:
monitor an event list comprising a plurality of alarm events reported by the building equipment;
generate a full alarm list report comprising all of the plurality of alarm events in the event list and transmit the full alarm list report to the cloud-based data platform; 
identify a change in the plurality of alarm events in the event list; and 
generate the alarm data such that the alarm data in the timeseries sample comprises an indication of the change in the plurality of alarm events.
7.	(Original) The building management system of Claim 1, wherein the timeseries sample comprises at least one of:
an alarm priority attribute indicating a priority associated with the alarm data; or
an enumerated set attribute and an enumerated value attribute.
8.	(Currently Amended) The building management system of Claim 7, the cloud-based data platform comprising a dictionary service configured translate the enumerated set attribute and the enumerated value attribute into a text string describing an [[the]] alarm.
9.	(Original) The building management system of Claim 8, the cloud-based data platform comprising a cloud application configured to generate a cause message describing a cause of the 
10.	(Original) The building management system of Claim 8, the cloud-based data platform comprising a cloud application configured to generate a resolution message describing a resolution of the alarm based on at least one of (a) the text string or (b) the enumerated set attribute and the enumerated value attribute.
11.	(Currently amended) A method for monitoring and controlling building equipment in a building management system, the method comprising:
operating building equipment to affect a physical state or condition of a building, wherein a cloud-based cloud platform is configured to use timeseries data provided by a system manager as feedback to control the building equipment;
obtaining alarm data from the building equipment at [[a]] the system manager coupled to the building equipment via a system bus;
generating a timeseries sample at the system manager comprising the alarm data and a timestamp indicating when the alarm data was created at the system manager; 
transmitting the timeseries sample from the system manager to a timeseries service of a cloud-based data platform of the cloud-based cloud platform;
extracting, by the timeseries service, the alarm data and the timestamp from the timeseries sample; and 
storing, by the timeseries service, the alarm data and the timestamp as a sample of an alarm timeseries;
sending, by the system manager, a request for an alarm timeseries identifier to the timeseries service; and 

12.	(Previously presented) The method of Claim 11, further comprising the timeseries service creating the alarm timeseries in response to the request and sending the alarm timeseries identifier to the system manager.
13.	(Original) The method of Claim 12, further comprising the system manager generating a reported network tree listing the building equipment and storing the alarm timeseries identifier as an attribute of the reported network tree.
14.	(Original) The method of Claim 12, further comprising the system manager sending the alarm timeseries identifier to the cloud-based data platform as an attribute of the timeseries sample comprising the alarm data.
15.	(Previously Presented) The method of Claim 14, further comprising the timeseries service using the alarm timeseries identifier to identify the alarm timeseries and store the alarm data and the timestamp as the sample of the identified alarm timeseries.
16.	(Original) The method of Claim 11, further comprising:
monitoring an event list comprising a plurality of alarm events reported by the building equipment;
generating a full alarm list report comprising all of the plurality of alarm events in the event list and transmitting the full alarm list report to the cloud-based data platform; 
identifying a change in the plurality of alarm events in the event list; and 

17.	(Original) The method of Claim 11, wherein the timeseries sample comprises at least one of:
an alarm priority attribute indicating a priority associated with the alarm data; or
an enumerated set attribute and an enumerated value attribute.
18.	(Currently Amended) The method of Claim 17, further comprising translating the enumerated set attribute and the enumerated value attribute into a text string describing [[the]] an alarm at a dictionary service of the cloud-based data platform.
19.	(Original) The method of Claim 18, further comprising generating a cause message describing a cause of the alarm based on at least one of the text string or the enumerated set attribute and the enumerated value attribute at a cloud application of the cloud-based data platform.
20.	(Original) The method of Claim 18, further comprising generating a resolution message describing a resolution of the alarm at a cloud application of the cloud-based data platform, wherein the resolution message is generated based on at least one of (a) the text string (b) the enumerated set attribute and the enumerated value attribute.
REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:

None of these references taken either alone or in combination with the prior art of record discloses a building management system comprising:
building equipment operable to affect a physical state or condition of a building;
a system manager coupled to the building equipment via a system bus, the system manager configured to obtain alarm data from the building equipment and generate a timeseries sample comprising the alarm data and a timestamp indicating when the alarm data was created; and
a cloud-based cloud configured to use timeseries data provided by the system manager as feedback to control the building equipment, the cloud-based cloud platform comprising a cloud-based data platform comprising a timeseries service configured to receive the timeseries sample from the system manager, extract the alarm data and the timestamp from the timeseries sample, and store the alarm data and the timestamp as a sample of an alarm timeseries;
wherein the system manager is configured to send a request for an alarm timeseries identifier to the timeseries service, and to receive [[an]] the alarm timeseries identifier from the timeseries service, as in independent claim 1, or the corresponding method as in independent claim 11.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119